Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 1 of 18 PageID #: 4959




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   RAVGEN, INC.,

          Plaintiff,

     v.

   ILLUMINA, INC. and VERINATA HEALTH,           C.A. No. 20-01644-RGA-JLH
   INC.,
                                                 JURY TRIAL DEMANDED
          Defendants.



   RAVGEN, INC.,

          Plaintiff,

     v.

   ARIOSA DIAGNOSTICS, INC., ROCHE               C.A. No. 20-01646-RGA-JLH
   SEQUENCING SOLUTIONS, INC., ROCHE
   MOLECULAR SYSTEMS, INC., and                  JURY TRIAL DEMANDED
   FOUNDATION MEDICINE, INC.,

          Defendants.



   RAVGEN, INC.,

          Plaintiff,

     v.

   MYRIAD GENETICS, INC. and MYRIAD              C.A. No. 20-01730-RGA-JLH
   WOMEN’S HEALTH, INC.,
                                                 JURY TRIAL DEMANDED
          Defendants.
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 2 of 18 PageID #: 4960




      RAVGEN, INC.,

              Plaintiff,

        v.

      PROGENITY, INC.,                                            C.A. No. 20-01734-RGA-JLH

              Defendant.                                          JURY TRIAL DEMANDED




                               JOINT PROPOSED SCHEDULING ORDER

             This 19th            May
                  ___ day of _________________,   21 the Court having conducted an initial
                                                20___,

  scheduling conference pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16.1(b),

  and the parties having determined after discussion that these matters cannot be resolved at this

  juncture by settlement, voluntary mediation, or binding arbitration;

             IT IS HEREBY ORDERED that:

             1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

  otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

  Federal Rule of Civil Procedure 26(a)(l) by April 30, 2021. If they have not already done so, the

  parties are to review the Court’s Default Standard for Discovery, Including Discovery of

  Electronically           Stored   Information       (‘‘ESI”),      which     is     posted       at

  https://www.ded.uscourts.gov/default-standard-discovery and is currently incorporated herein by

  reference.1 The parties in each of the above-captioned cases recognize that they may deviate from




  1
   The parties shall also make their Initial Disclosures pursuant to Section 3 of the Court’s Default
  Standard Including Discovery of Electronically Stored Information (‘‘ESI”) by April 30, 2021.
                                                  2
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 3 of 18 PageID #: 4961




  the Court’s Default Standard for Discovery, Including Discovery of Electronically Stored

  Information upon agreement of the parties in each of the above-captioned cases.2

         2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before July 26, 2022.

         3.      Application to Court for Protective Order. Should counsel find it will be necessary

  to apply to the Court for a protective order in one or more of the above-captioned actions specifying

  terms and conditions for the disclosure of confidential information, counsel should confer and

  attempt to reach an agreement on a proposed form of order and submit it to the Court within

  30 days from the date the Court enters this Order. Should counsel be unable to reach an agreement

  on a proposed form of order, counsel must follow the provisions of Paragraph 8(g) below.

         Any proposed protective order must include the following paragraph:

                 Other Proceedings. By entering this order and limiting the disclosure
                 of information in this case, the Court does not intend to preclude
                 another court from finding that information may be relevant and
                 subject to disclosure in another case. Any person or party subject to
                 this order who becomes subject to a motion to disclose another
                 party’s information designated “confidential” [the parties should list
                 any other level of designation, such as “highly confidential,” which
                 may be provided for in the protective order] pursuant to this order
                 shall promptly notify that party of the motion so that the party may
                 have an opportunity to appear and be heard on whether that
                 information should be disclosed.

         4.      Papers and Proceedings Under Seal. In accordance with section G of the Revised

  Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

  of any sealed document shall be filed electronically within seven days of the filing of the sealed

  document.



  2
     In view of the reexamination and currently pending petitions for inter partes review of the
  patents at issue in this case, Defendants may move for a stay pending reexamination and/or inter
  partes review at an appropriate time.
                                                   3
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 4 of 18 PageID #: 4962




         Should any party intend to request to seal or redact all or any portion of a transcript of a

  court proceeding (including a teleconference), such party should expressly note that intent at the

  start of the court proceeding. Should any party subsequently choose to make a request for sealing

  or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

  for sealing/redaction, and include as attachments (1) a copy of the complete transcript highlighted

  so the Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of

  the proposed redacted/sealed transcript. With their request, the party seeking redactions must

  demonstrate why there is good cause for the redactions and why disclosures of the redacted

  material would work a clearly defined and serious injury to the party seeking redaction.

         5.       Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

  briefs and any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

  affidavits etc.). This provision also applies to papers filed under seal. All courtesy copies shall be

  double-sided.

         6.       ADR Process. Having discussed the ADR process during the scheduling

  conference, the Court will schedule one or more teleconferences to discuss ADR with the parties

  during the pendency of these cases.

         7.       Disclosures. Absent agreement among the parties, and approval of the Court:

                  (a)    By April 30, 2021, Plaintiff3 shall identify in each above-captioned case the

  accused product(s), including accused methods and systems, and its damages model, as well as the

  asserted patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

  file history for each asserted patent.


  3
    For purposes of this Scheduling Order, Plaintiff and Defendant are defined as set forth in the
  Default Standard for Discovery, Including Discovery of Electronically Stored Information
  (“ESI”), 4.

                                                    4
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 5 of 18 PageID #: 4963




                 (b)     By June 4, 2021, Defendants in each above-captioned case shall produce

  core technical documents related to the accused product(s), sufficient to show how the accused

  product(s) work(s), including but not limited to non-publicly available operation manuals, product

  literature, schematics, and specifications. Defendants shall also produce sales figures for the

  accused product(s).

                 (c)     By July 16, 2021, Plaintiff shall produce in each above-captioned case an

  initial claim chart relating each known accused product to the asserted claims each such product

  allegedly infringes.

                 (d)     By August 20, 2021, Defendants in each above-captioned case shall

  produce its initial invalidity contentions for each asserted claim, as well as the known related

  invalidating references. The parties shall meet and confer and submit a proposal to the Court

  regarding narrowing the asserted claims and prior art after the parties have served their initial

  patent disclosures pursuant to this Paragraph 7 and prior to the date the parties exchanged proposed

  claim terms for construction.

                 (e)     By the later of June 30, 2022, or 21 days following issuance of the claim

  construction order, Plaintiff shall provide final infringement contentions in each above-captioned

  case.

                 (f)     By the later of July 21, 2022, or 42 days following issuance of the claim

  construction order, Defendants in each above-captioned case shall provide final invalidity

  contentions.

          8.     Discovery. Unless otherwise ordered by the Court or agreed to by the parties, the

  limitations on discovery set forth in the Federal Rules and Local Rule 26.1 shall be observed in

  each of the above-captioned actions.



                                                   5
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 6 of 18 PageID #: 4964




                 (a)     Discovery Cut Off. All fact discovery in these actions shall be initiated so

  that it will be completed on or before August 16, 2022. All expert discovery in these actions shall

  be initiated so that it will be completed on or before February 9, 2023.

                 (b)     Document Production. Document production shall be substantially

  complete by February 15, 2022, for requests for production served by November 5, 2021.

                 (c)     Requests for Admission. A maximum of 50 requests for admission are

  permitted for each side in each case.         Requests for admission solely for the purposes of

  authenticating a document or establishing that a document falls within a hearsay exclusion or

  exception shall not count towards the limit

                 (d)     Interrogatories.

                         i.      Defendants are permitted a maximum of 20 common interrogatories

  plus 5 individual interrogatories per Defendant, including contention interrogatories, in each

  above-captioned case. Plaintiff is permitted a maximum of 20 common interrogatories plus 5

  individual interrogatories per Defendant, including contention interrogatories, in each above-

  captioned case. Each side in each above-captioned case shall not exceed 30 total interrogatories.

  Each party must answer each common interrogatory served by an opposing side.

                         ii.     The Court encourages the parties to serve and respond to contention

  interrogatories early in the case. In the absence of agreement among the parties, contention

  interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

  of all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

  detail a party provides, the more detail a party shall receive).

                 (e)     Depositions. The parties in all above-captioned cases shall meet and confer

  on limits for deposition discovery, including locations for depositions, and submit a joint status



                                                    6
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 7 of 18 PageID #: 4965




  letter outlining such limitations no later than April 5, 2022. If there are disagreements among the

  parties regarding deposition limitations, the Court will resolve any disputes at the conclusion of

  the Markman hearing on April 12, 2022.

                  (f)     Disclosure of Expert Testimony.

                          i.      Expert Reports. For the party who has the initial burden of proof on

  the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

  before October 3, 2022. The supplemental disclosure to contradict or rebut evidence on the same

  matter identified by another party is due on or before November 17, 2022. Reply expert reports

  from the party with the initial burden of proof are due on or before December 15, 2022. No other

  expert reports will be permitted without either the consent of all parties or leave of the Court.

  Along with the submissions of the expert reports, the parties shall advise of the dates and times of

  their experts’ availability for deposition.

                          ii.     Expert Report Supplementation. The parties agree that they will not

  permit expert declarations to be filed in connection with dispositive motion briefing unless by

  order of the Court for good cause shown.

                          iii.    Objections to Expert Testimony. To the extent any objection to

  expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

  Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

  shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

  otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

  connection with briefing of case dispositive motions.




                                                    7
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 8 of 18 PageID #: 4966




                 (g)     Discovery Matters and Disputes Relating to Protective Orders.

                         i.       Any discovery motion filed without first complying with the

  following procedures will be denied without prejudice to renew pursuant to these procedures.

                         ii.      Should counsel find, after good faith efforts - including verbal

  communication among Delaware and Lead Counsel for all parties to the dispute - that they are

  unable to resolve a discovery matter or a dispute regarding a protective order, the moving party

  (i.e., the party seeking relief from the Court) should file a “Motion for Teleconference To Resolve

  [Discovery/Protective Order] Disputes.” The suggested text for this motion can be found in

  Magistrate Judge Hall’s section of the Court’s website, in the “Forms” tab.

                         iii.     The Court will thereafter order a discovery telephone conference

  and deadlines for submissions. On the date set by court order, generally not less than seventy-two

  hours prior to the conference (excluding weekends and holidays), the party seeking relief shall file

  with the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

  those issues. This submission shall include: (1) a proposed order, attached as an exhibit, setting

  out the nature of the relief requested; and (2) to the extent that the dispute relates to responses to

  certain discovery requests, an attached exhibit (or exhibits) containing the requests and the

  responses in dispute. On the date set by court order, generally not less than forty-eight hours prior

  to the conference (excluding weekends and holidays), any party opposing the application for relief

  may file a letter, not to exceed three pages, outlining that party’s reasons for its opposition.

                         iv.      Each party shall submit two courtesy copies of its letter and any

  other document filed in support to the Clerk’s Office within one hour of e-filing. All courtesy

  copies shall be double-sided.




                                                    8
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 9 of 18 PageID #: 4967




                           v.     Should the Court find further briefing necessary upon conclusion of

  the conference, the Court will order it. Alternatively, the Court may choose to resolve the dispute

  prior to the conference and cancel the conference.

         9.      Motions to Amend / Motions to Strike.

                 (a)       Any motion to amend (including a motion for leave to amend) a pleading

  or any motion to strike any pleading shall be made pursuant to the discovery dispute procedure set

  forth in Paragraph 8(g), above.

                 (b)       Any motion to amend shall attach the proposed amended pleading as well

  as a “blackline” comparison to the prior pleading. Any motion to strike shall attach the document

  sought to be stricken.

         10.     Technology Tutorials. Although technology tutorials are not required by the Court,

  they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

  before the date that the Joint Claim Construction Brief is filed.

         11.     Claim Construction Issue Identification. On September 1, 2021, the parties in each

  above-captioned case shall exchange a list of those claim term(s)/phrase(s) that they believe need

  construction. On October 1, 2021, the parties in each above-captioned case shall exchange their

  proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

  Court. Subsequent to exchanging that list, the parties in all above-captioned cases will meet and

  confer to prepare a Joint Claim Construction Chart to be filed on October 29, 2021. The parties’

  Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s)

  in issue, and should include each party’s proposed construction of the disputed claim language

  with citation(s) only to the intrinsic evidence in support of their respective proposed constructions.

  A copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall



                                                    9
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 10 of 18 PageID #: 4968




  be submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall

  not provide argument.

         12.     Claim Construction Briefing. 4 The Plaintiff shall serve, but not file, its opening

  brief on December 3, 2021. The Defendants shall serve, but not file, their answering brief on

  January 14, 2022. The Plaintiff shall serve, but not file, its reply brief on February 4, 2022. The

  Defendants shall serve, but not file, their sur-reply brief on February 25, 2022. No later than

  March 3, 2022, the parties shall file a Joint Claim Construction Brief. The parties shall copy and

  paste their unfiled briefs into one brief, with their positions on each claim term in sequential order,

  in substantially the form below.

                             JOINT CLAIM CONSTRUCTION BRIEF

  I.     Agreed-Upon Constructions

  II.    Disputed Constructions

         [TERM 1]

                 1.       Plaintiff’s Opening Position

                 2.       Defendants’ Answering Position

                 3.       Plaintiff’s Reply Position

                 4.       Defendants’ Sur-Reply Position

         [TERM 2]

                 1.       Plaintiff’s Opening Position



  4
    Prior to submission of the Joint Claim Construction Chart to the Court, all parties shall meet and
  confer to determine claim construction briefing structure and limitations. The parties shall submit
  a joint status letter on October 29, 2021 providing the parties’ proposals for how many terms will
  be construed and the page limits for briefing to the Court for its approval. If there are
  disagreements among the parties regarding Markman briefing, the Court will hold a teleconference
  on November 5, 2021 to resolve any disputes.


                                                    10
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 11 of 18 PageID #: 4969




                   2.     Defendants’ Answering Position

                   3.     Plaintiff’s Reply Position

                   4.     Defendants’ Sur-Reply Position

  The parties need not include any general summaries of the law relating to claim construction. If

  there are any materials that would be submitted in an index, the parties shall submit them in a Joint

  Appendix.

          13.      Hearing on Claim Construction. Beginning at 1:00 p.m. on April 12, 2022, the

  Court will hear argument on claim construction. The parties need not include any general

  summaries of the law relating to claim construction in their presentations to the Court. The parties

  shall notify the Court, by joint letter submission, no later than the date on which their joint claim

  construction brief is filed (i) whether they request leave to present testimony at the hearing; and

  (ii) the amount of time they are requesting be allocated to them for the hearing.

          Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction

  order within sixty days of the conclusion of the claim construction hearing. If the Court is unable

  to meet this goal, it will advise the parties no later than sixty days after the conclusion of the claim

  construction hearing. Objections to the report and recommendation are due no later than 21 days

  following its issuance.

          No later than one month before the service of Opening Expert Reports, the parties shall

  meet and confer and submit a proposal to the Court regarding further narrowing the asserted claims

  and prior art.

          14.      Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than the latter of June 23, 2022, or 14 days following issuance of the claim construction



                                                    11
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 12 of 18 PageID #: 4970




  order, Plaintiff must finally supplement, inter alia, the identification of all accused products,

  Defendants must supplement, inter alia, the identification of all invalidity references.

         15.     Interim Status Report. On March 15, 2022, counsel shall submit a joint letter to the

  Court with an interim report on the nature of the matters in issue and the progress of discovery to

  date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

         16.     Case Dispositive Motions.

          (a)    All case dispositive motions, an opening brief, and affidavits, if any, in support of

  the motion shall be served and filed on or before March 9, 2023; answering briefs and affidavits,

  if any, in opposition to such motions shall be served and filed on or before April 6, 2023; and

  reply briefs in support of such motions shall be served and filed on or before April 20, 2023.

  Briefing will be presented pursuant to the Court’s Local Rules. No case dispositive motion under

  Rule 56 may be filed more than ten days before the above date without leave of the Court.

                 (b)     Concise Statement of Facts Requirement. Any motion for summary

  judgment shall be accompanied by a separate concise statement, not to exceed six pages, which

  details each material fact that the moving party contends is essential for the Court’s resolution of

  the summary judgment motion (not the entire case) and as to which the moving party contends

  there is no genuine issue to be tried. Each fact shall be set forth in a separate numbered paragraph

  and shall be supported by specific citation(s) to the record.

                 Any party opposing the motion shall include with its opposing papers a response to

  the moving party’s concise statement, not to exceed six pages, which admits or disputes the facts

  set forth in the moving party’s concise statement on a paragraph-by-paragraph basis. To the extent

  a fact is disputed, the basis of the dispute shall be supported by specific citation(s) to the record.

  Failure to respond to a fact presented in the moving party’s concise statement of facts shall indicate



                                                   12
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 13 of 18 PageID #: 4971




  that fact is not in dispute for purposes of summary judgment. The party opposing the motion may

  also include with its opposing papers a separate concise statement, not to exceed four pages, which

  sets forth material facts as to which the opposing party contends there is a genuine issue to be tried.

  Each fact asserted by the opposing party shall also be set forth in a separate numbered paragraph

  and shall be supported by specific citation(s) to the record.

                 (c)     The moving party shall include with its reply papers a response to the

  opposing party’s concise statement of facts, not to exceed four pages, on a paragraph-by-paragraph

  basis.

                 (d)     Page limits combined with Daubert motion page limits. The parties shall

  meet and confer regarding page limits for dispositive and Daubert motions. The parties shall

  submit a joint status letter on February 9, 2023 providing the parties’ proposals for the page limits.

  If there are disagreements among the parties, the Court will hold a teleconference to resolve any

  disputes.

                 (e)     Hearing. The Court will hear argument on all pending case dispositive and

  Daubert motions on May 5, 2023 beginning at 1:00 pm. Unless otherwise ordered by the Court,

  each side will be allocated a total of forty-five minutes to present its argument on all pending

  motions. Objections to the report and recommendation are due no later than 14 days following its

  issuance.

                 (f)     Trial Date Scheduling Conference. Beginning at 1:00 p.m. on March 2,

  2023, the Court will hold a scheduling conference with the parties and the Court will determine

  the order in which each of the above-captioned cases will respectively proceed to trial and set the

  dates on which each trial will be conducted. The parties shall file a joint status letter on February




                                                    13
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 14 of 18 PageID #: 4972




  23, 2023 indicating the parties’ positons regarding which of the above-captioned cases will need

  trial dates and the order in which the cases should be tried.

         17.     Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7.1.1.

         18.     Pretrial Conference. On August 25, 2023, the Court will hold a Rule 16(e) final

  pretrial conference in Court with counsel beginning at 9:00 a.m. The parties in each above-

  captioned case shall file a joint proposed final pretrial order in compliance with Local Rule 16.3(c)

  no later than 5 p.m. on the fourth business day before the date of the final pretrial conference.

  Unless otherwise ordered by the Court, the parties shall comply with the timeframes set forth in

  Local Rule 16.3(d) for the preparation of the proposed joint final pretrial order.

         19.     Motions in Limine. Motions in limine shall be separately filed, with each motion

  containing all the argument described below in one filing for each motion. Any supporting

  documents in connection with a motion in limine shall be filed in one filing separate from the

  motion in limine. Each side in each above-captioned case shall be limited to three in limine

  requests, unless otherwise permitted by the Court. The in limine request and any response shall

  contain the authorities relied upon; each in limine request may be supported by a maximum of

  three pages of argument and may be opposed by a maximum of three pages of argument, and the

  party making the in limine request may add a maximum of one additional page in reply in support

  of its request. If more than one party is supporting or opposing an in limine request, such support

  or opposition shall be combined in a single three page submission (and, if the moving party, a

  single one page reply). No separate briefing shall be submitted on in limine requests, unless

  otherwise permitted by the Court.



                                                   14
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 15 of 18 PageID #: 4973




          20.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried

  to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no later

  than 6 p.m. on the fourth business day before the date of the final pretrial conference. Areas of

  dispute shall be identified as narrowly as possible and in a manner that makes it readily apparent

  what the dispute is. The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to rga_civil@ded.uscourts.gov.

          21.     Trial. These matters are scheduled for the first five (5) day5 jury trial to commence

  9:30 a.m. on September 11, 2023, with the subsequent trial days beginning at 9:30 a.m. Until the

  case is submitted to the jury for deliberations, the jury will be excused each day at 5:00 p.m. The

  trial will be timed, as counsel will be allocated a total number of hours in which to present their

  respective cases. Subsequent trial dates for the remaining above-captioned cases will be set by the

  Court during the March 2, 2023 scheduling conference.6




                                                  The Honorable Jennifer L. Hall
                                                  UNITED STATES MAGISTRATE JUDGE




  5
    Five days (i.e., about ten to thirteen hours per side) is the presumptive length of a patent jury
  trial. If the parties think it is obvious that this will not be enough, they may put in a different length
  and should be prepared to explain why at the Rule 16 conference. A final decision on the precise
  length of trial will not be made before the final pretrial conference.
  6
    Defendants in C.A. No. 20-01646-RGA-JLH request that Ariosa and FMI shall be severed for
  trial purposes and the claims asserted by Ravgen tried separately. Ravgen does not presently
  oppose that request as to severance for trial but lacks sufficient information to understand whether
  pre-trial severance would be appropriate and therefore proposes that the parties address the issue
  at the end of fact discovery. The parties shall meet and confer on whether it would be appropriate
  to further sever this action for pre-trial proceedings after discovery, and the parties shall submit
  such a proposal to the Court no later than 30 days prior to the close of fact discovery.
                                                     15
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 16 of 18 PageID #: 4974




                          EVENT                                    DEADLINES

  Protective Order                                         30 Days after Scheduling Order

  Initial Disclosures under Fed. R. Civ. P. 26(a)(1)                 4/30/2021

  Initial Disclosures under Delaware Default Standard,
                                                                     4/30/2021
  Section 3

  Disclosure of Accused Products, Damages Model,
                                                                     4/30/2021
  Asserted Patents, and File Histories

  Core Technical Document Production                                 6/4/2021

  Initial Infringement Contentions                                   7/16/2021

  Initial Invalidity Contentions                                     8/20/2021

  Exchange List of Claim Terms                                       9/1/2021

  Exchange Proposed Claim Constructions                              10/1/2021

  Joint Claim Construction Chart and Joint Status Letter
                                                                    10/29/2021
  Regarding Markman Briefing Limits

  Opening Claim Construction Brief (Plaintiff)                       12/3/2021

  Answering Claim Construction Brief (Defendants)                    1/14/2022

  Reply Claim Construction Brief (Plaintiff)                         2/4/2022

  Substantial Completion of Document Production for
                                                                     2/15/2022
  Requests for Production served by November 5, 2021

  Sur-Reply Claim Construction Brief (Defendants)                    2/25/2022

  Joint Claim Construction Brief and Technology
                                                                     3/3/2022
  Tutorial Deadline

  Interim Status Report Regarding Discovery                          3/15/2022

  Joint Status Letter Regarding Deposition Discovery
                                                                     4/5/2022
  Limits

  Claim Construction Hearing                                         4/12/2022




                                                  16
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 17 of 18 PageID #: 4975




                          EVENT                                      DEADLINES

  Deadline for Objections to Claim Construction Report     21 Days After Issuance of Report &
  and Recommendation                                               Recommendation

                                                                      The later of:
  Supplemental Identification of All Accused Products                6/23/2022 or
  and Prior Art
                                                            14 Days After Issuance of Claim
                                                                  Construction Order

                                                                      The later of:
                                                                     6/30/2022 or
  Final Infringement Contentions
                                                            21 Days After Issuance of Claim
                                                                  Construction Order

                                                                      The later of:
                                                                     7/21/2022 or
  Final Invalidity Contentions
                                                            42 Days After Issuance of Claim
                                                                  Construction Order

  Joinder of Other Parties and Amendment of Pleadings                  7/26/2022

  Fact Discovery Cutoff                                                8/16/2022

  Opening Expert Reports                                               10/3/2022

  Rebuttal Expert Reports                                             11/17/2022

  Reply Expert Reports                                                12/15/2022

  Expert Discovery Cutoff                                              2/9/2023

  Joint Status Letter Regarding Dispositive and Daubert
                                                                       2/9/2023
  Motion Page Limits

  Joint Status Letter Regarding Trial Order and Schedule               2/23/2023

  Trial Ordering and Scheduling Conference                             3/2/2023

                                                                   Opening: 3/9/2023
  Completed Briefing for Case Dispositive Motions, and
                                                                  Answering: 4/6/2023
  Affidavits, if any
                                                                   Reply: 4/20/2023


                                                17
Case 1:20-cv-01646-RGA-JLH Document 44 Filed 05/19/21 Page 18 of 18 PageID #: 4976




                         EVENT                                    DEADLINES

  Case Dispositive Hearing Date                                     5/5/2023

  Deadline for Objections to Report and                 14 Days After Issuance of Report &
  Recommendation                                                Recommendation

  Proposed Final Pretrial Order                                     8/21/2023

  Proposed Voir Dire, Preliminary Jury Instructions,
                                                                    8/21/2023
  Final Jury Instructions, and Special Verdicts Forms

  Pretrial Conference                                               8/25/2023

  First 5-Day Trial to Commence                                     9/11/2023




                                                 18
